 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD V. ESCALON,                                Case No. 19-cv-00434-JDP (HC)
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY PETITION
                                                         FOR WRIT OF HABEAS CORPUS SHOULD
13            v.                                         NOT BE SUMMARILY DISMISSED
14    MCSP WARDEN,                                       ECF No. 1
15                       Respondent.                     RESPONSE DUE IN 14 DAYS
16

17          Petitioner Richard V. Escalon, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The matter is before the court for preliminary

19   review under Rule 4 of the Rules Governing Section 2254 Cases.

20          Under Rule 4, the judge assigned to the habeas proceeding must examine the habeas

21   petition and order a response to the petition unless it “plainly appears” that the petitioner is not

22   entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v.

23   Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). The rule allows courts to dismiss screen

24   petitions that are patently frivolous, vague, conclusory, palpably incredible, or false. Hendricks v.

25   Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). Unlike a complaint in other civil cases, a Section

26   2254 petition must adhere to a prescribed form appended to Rules Governing Section 2254 Cases.

27   See Rules Governing Section 2254 Cases, Rule 2(d). The appended form prompts a habeas

28   petitioner to provide answers pertaining to various procedural matters, such as procedural default
                                                         1
 1   and exhaustion, and the court may dismiss claims at screening for procedural defects. See Boyd,

 2   147 F.3d at 1128.

 3           Here, the petition presents three problems. First, petitioner fails to state a cognizable

 4   claim. The petition contains only one habeas claim: that the prosecutor did not indict petitioner

 5   through a grand jury proceeding. See ECF No. 1 at 6. Petitioner argues that the prosecutor’s

 6   failure to do so violated the Fifth Amendment of the Constitution. See id. The Constitution,

 7   however, does not require indictment by a grand jury. See Hurtado v. People of State of Cal., 110

 8   U.S. 516, 534–35 (1884); Peterson v. California, 604 F.3d 1166, 1170 (9th Cir. 2010). Petitioner

 9   fails to state a cognizable claim.

10           Second, the petition suffers from procedural defects. Petitioner concedes that he has not

11   exhausted his state court remedies by presenting his claim in state court—either on direct appeal

12   or in a post-conviction proceeding. See ECF No. 1 at 7. This court cannot grant habeas relief

13   when a petitioner has failed to exhaust his claim in state court. See 28 U.S.C. § 2254(b)(1)(A);

14   Murray v. Schriro, 882 F.3d 778, 807 (9th Cir. 2018). Petitioner does not explain why he has not

15   exhausted his claim in state court, even though the petition prompts him to provide an

16   explanation. See ECF No. 1 at 7. Petitioner concedes that his petition is untimely; he provides a

17   frivolous excuse for the untimeliness, stating:

18                  If your judgment of conviction became final over one year ago, you
                    must explain why the one-year statute of limitations as contained in
19                  28 U.S.C. § 2244(d) does not bar your petition.
20                  Petitioner was dreaming that someone would come along and fight
                    against all odds. A KAMIKAZE, with two hands. Needing a ham
21                  sandwich.
22   Id. at 14.

23           Third, the petition is signed not by petitioner, but instead by another inmate, Clifford C.

24   Loyer. See id. at 16. The petition states:

25                  Petitioner is not signing because the signature above is the name in
                    effect for petitioner and will not allow this man to be pushed
26                  around. Secondly, the name in effect is currently locked in a cell
                    separated from petitioner, operating in a free, legally triggered
27                  action. Helping.
28   Id. These conclusory statements do not show that Loyer had the authorization from petitioner to
                                                        2
 1   sign the petition, as required by Rule 2(c)(5) of Section 2254 Cases.

 2            The foregoing defects apparent in the petition warrant summary dismissal of the petition.

 3   We have some serious doubt whether these defects can be cured, but we will allow petitioner—

 4   not Loyer—an opportunity to explain why the petition should not be dismissed. Petitioner

 5   himself must file either a response to this order or an amended petition by the deadline set forth

 6   below. Failure to comply with this order will likely result in the prompt dismissal of the petition.

 7   Because we cannot discern whether petitioner authorized Loyer to file the petition, the dismissal

 8   will likely be without prejudice to petitioner raising a meritorious habeas claim in the future.

 9            Order
10            1. Within fourteen days from the service of this order, petitioner must to show cause why

11               the court should not summarily dismiss the petition.

12            2. Failure to comply with this order may result in the dismissal of the petition.

13
     IT IS SO ORDERED.
14

15
     Dated:      May 6, 2019
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19            No. 202
20
21

22

23

24

25

26
27

28
                                                        3
